Exhibit 10.19.6

AVERY DENNISON CORPORATION
RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and * , an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”

WHEREAS, Company wishes to grant to Employee an Award of restricted stock units
(“RSUs”) with Dividend Equivalents (“DEs”) under the terms of the Employee Stock
Option and Incentive Plan, as amended and restated (“Plan); and

WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer the Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the RSUs with DEs (the “RSU
Award”) provided for herein to Employee as an inducement to remain in the
service of Company or its Subsidiaries and as an incentive for increased efforts
during such service;

WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said RSU Award, as authorized under
the Plan;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:

ARTICLE I – DEFINITIONS

Terms not defined herein shall have the meaning given in the Plan. Whenever the
following terms are used in this Agreement they shall have the meaning specified
below unless the context clearly indicates to the contrary.

1.1 Pronouns

The masculine pronoun shall include the feminine and neuter, and the singular
and plural, where the context so indicates.

1.2 Dividend Equivalents

Whenever dividends are paid or distributions made with respect to the Common
Stock, Employee shall be entitled to dividend equivalents (“Dividend
Equivalents”) (in an amount equal in value to the amount of the dividend paid or
property distributed on a single share of Common Stock multiplied by the number
of Restricted Stock Units in Employee’s RSU account), which Dividend Equivalents
shall be credited as additional Restricted Stock Units (calculated by dividing
the Dividend Equivalent by the price of a single share of Company Stock and
including any fractional share) to the Employee’s RSU account as of the record
date for such dividend or distribution.

ARTICLE II — TERMS OF AWARD



2.1   RSU Award

In consideration of Employee’s agreement to remain in the employment of Company
or its Subsidiaries during the Restriction Period (defined below) and for other
good and valuable consideration, on the date hereof the Company grants to
Employee a RSU Award representing *            shares of the Company’s Common
Stock, subject to the terms and conditions set forth in this Agreement and the
Plan. Each RSU shall represent one hypothetical share of Common Stock of the
Company. The RSU Award granted hereunder shall be held in the books and records
of the Company (or its designee) for the Employee’s RSU account. The RSU Award
shall be subject to the restrictions described herein and shall vest as set
forth in this Agreement.

2.2 Restriction Period

(a) No portion of the RSU Award granted hereunder may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of by the Employee until
the RSU Award becomes vested. The period of time between the date hereof and the
date the RSU Award becomes vested is referred to herein as the “Restriction
Period.” At the time the RSU Award vests, the RSUs and the DEs vest.

(b) After three fiscal years following the date the RSU Award was granted, the
RSU Award will vest on the date of the Committee’s certification (as described
below), provided that the Company’s return on total capital (“ROTC”) (as
reported in the annual report to shareholders or other report) for the most
recently completed fiscal year equals or exceeds the sixty-seventh (67%)
percentile of the return on total capital for the peer group companies (as
listed in the Company’s proxy statement) for such third fiscal year (the
“performance test”). (For example, the initial performance test for vesting for
the RSU Award granted in December 2005 will be based on the return on total
capital for 2008.)

To facilitate the peer group performance comparison needed to determine whether
the RSU Award vests, the figures for peer group companies return on total
capital will be based upon the twelve-month performance for each company in the
peer group closest to the Company’s fiscal year end, using the most recent
publicly available financial information for such companies.

If the Company meets the performance test described above, all prior non-vested
RSU Awards eligible for vesting will vest on the date of the Committee’s
certification that the Company has met the performance test.

If the Company fails to meet the initial performance test described above, all
prior non-vested RSU Awards eligible for vesting will be subject to the same
performance test following the end of the next two fiscal years. If the Company
fails to meet the performance test by the end of the fifth fiscal year following
the date of the grant, then the RSU Award will be forfeited.

(c) Subject to the provisions of this Agreement, if the Employee’s employment
with the Company is terminated for Cause or voluntary termination, the balance
of the RSU Award, which has not vested by the time of the Employee’s Termination
of Employment, shall be forfeited by the Employee, and ownership transferred
back to the Company.

     
2.3
  Lapse of Restriction Period
 
  The Restriction Period shall lapse when the RSU Award is vested as set forth
in this Agreement.
2.4
  Change of Control; Good Reason

In the event of a Change of Control or a termination of Employee’s employment
for Good Reason (as defined in any employment agreement or related agreement
with the Company), the restrictions in this Agreement will lapse and be removed,
and the RSU Award granted to Employee pursuant to this Agreement will vest as of
the date of such Change in Control or termination for Good Reason.

2.5 Death; Disability

If Employee’s employment with the Company or its Subsidiaries terminates by
reason of Employee’s death or Disability (as defined in any employment agreement
or related agreement with the Company, or in the absence of such agreement in
the Plan) the restrictions imposed upon the RSU Award granted to Employee
pursuant to this Agreement will lapse and be removed, and the RSU Award will
vest as of the last date of Employee’s employment.

2.6 Retirement

RSU Awards, granted to employees participating in the Senior Executive or the
Executive Leadership Compensation Plans (annual bonus plans), who (i) retire
under the Company’s retirement plan, (ii) have worked for the Company for ten
(10) or more years, and (iii) have a combination of age and service with the
Company of seventy five (75) or more, will vest as of the date of Termination of
Employment, provided that the Company has achieved the ROTC performance test
(described in Section 2.2 (b)) herein in at least 3 of the last 5 years before
the year of retirement.

2.7 Adjustments in RSU Award

In the event that the outstanding shares of the Common Stock are changed into or
exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend, or combination of shares, the
Committee or the Company shall make an appropriate and equitable adjustment in
the number and kind of the RSU Award granted hereunder. Such adjustment shall be
made with the intent that after the change or exchange of shares, the Employee’s
proportionate interest shall be maintained as before the occurrence of such
event.

ARTICLE III – ISSUANCE OF COMMON STOCK; SHAREHOLDER RIGHTS

3.1 Conditions to and Issuance of Common Stock

The shares of Common Stock deliverable for the RSU Award, or any part thereof,
may be either previously authorized but unissued shares or issued shares that
have then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company’s obligation to issue or deliver any certificate or
certificates for shares of stock shall be subject to satisfaction of all of the
following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law, or under rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee or the Company shall, in its absolute discretion, deem
necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee or the Company shall, in its absolute
discretion, determine to be necessary or advisable;

(d) The receipt by the Company of full payment for all related taxes. The
Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this RSU Award or the vesting of the RSU Award hereunder. The
Employee may elect to satisfy such withholding tax obligation by having the
Company retain RSUs having a fair market value equal to the Company’s minimum
withholding obligations.

Subject to Section 4.5 below, the Company shall issue to the Employee the number
of shares of Common Stock represented by the number of vested RSU as soon as
practical following the vesting of same, but in no event later than two and
one-half (2-1/2) months after the calendar year in which the RSU vests,
provided, however, that if one or more of the conditions set forth in
subsections (a) through (d) of this Section 3.1 have not been satisfied after
such two and one-half month period and the Committee or the Company determines
that further delay would not result in the RSU’s constituting “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), then such distribution may be
further delayed until the satisfaction of such condition or conditions, only for
so long as such delay continues not to result in the RSU’s constituting
“nonqualified deferred compensation” in the determination of the Committee or
the Company. Such issuance of shares of Common Stock constitutes payment of the
vested RSU and shall satisfy the Company’s obligations under this Agreement.

3.2 Shareholder Rights

During the Restriction Period, the Employee shall not have the rights of a
shareholder with respect to the RSU Award granted hereunder except for the right
to Dividend Equivalents on the RSUs, provided, however, that dividends paid, if
any, with respect to RSUs that have not vested at the time of the dividend
payment, shall be reflected in the books and records of the Company (or its
designee), and shall be subject to the same restrictions that apply to the
corresponding RSUs.

ARTICLE IV – MISCELLANEOUS

4.1 Agreement Subject to Plan

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

     
4.2
  Administration
 
  The Committee or the Company shall have the power to interpret the
Plan and this Agreement and to adopt such procedures for the
administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such procedures.
Nothing in this Agreement or the Plan shall be construed to create or
imply any contract or right of continued employment between the Employee
and the Company (or any of its Subsidiaries).
4.3
  Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section, either party may
hereafter designate a different address for notices to be given to him. Any
notice that is required to be given to Employee shall, if Employee is then
deceased, be given to Employee’s Beneficiary or personal representative if such
individual has previously informed the Company of his status and address by
written notice under this Section.

4.4 Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

4.5 Code Section 409A

The RSUs and DEs are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and this Agreement shall be
interpreted accordingly. However, if at any time the Committee determines that
the RSUs or DEs may be subject to Section 409A, the Committee or the Company
shall have the right, in its sole discretion, to amend this Agreement as it may
determine is necessary or desirable either for the RSUs and/or and DEs to be
exempt from the application of Section 409A or to satisfy the requirements of
Section 409A. In order to comply with the requirements of Section 409A, the
Committee or the Company may in its sole discretion delay the issuance and
delivery of Common Stock to the Employee (as described in Section 3.1 (e)
herein), if the Employee is a “key employee” (as defined in Section 409A or in
associated regulations), for a period of six (6) months from the date of
separation from service (for example, in the event of a termination of
employment for Good Reason or Retirement (as defined in the Plan and referred to
in Section 2.6 herein)).

4.6 Construction

This Agreement and the Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

Employee Avery Dennison Corporation

         
____ * —
  By: *
Address*:
    —  
________
  President and Chief Executive Officer
____________________________
  By: *
____________________________________
    —  
____________________________________
  Secretary

* Refer to attached Award Notice.

AVERY DENNISON CORPORATION
RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and * , an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”

WHEREAS, Company wishes to grant to Employee an Award of restricted stock units
(“RSUs”) with Dividend Equivalents (“Des”) under the terms of the Employee Stock
Option and Incentive Plan, as amended and restated (“Plan); and

WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer the Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the RSUs with Des (the “RSU
Award”) provided for herein to Employee as an inducement to remain in the
service of Company or its Subsidiaries and as an incentive for increased efforts
during such service;

WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said RSU Award, as authorized under
the Plan;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:

ARTICLE I – DEFINITIONS

Terms not defined herein shall have the meaning given in the Plan. Whenever the
following terms are used in this Agreement they shall have the meaning specified
below unless the context clearly indicates to the contrary.

1.1 Pronouns

The masculine pronoun shall include the feminine and neuter, and the singular
and plural, where the context so indicates.



1.2   Dividend Equivalents

Whenever dividends are paid or distributions made with respect to the Common
Stock, Employee shall be entitled to dividend equivalents (“Dividend
Equivalents”) (in an amount equal in value to the amount of the dividend paid or
property distributed on a single share of Common Stock multiplied by the number
of Restricted Stock Units in Employee’s RSU account), which Dividend Equivalents
shall be credited as additional Restricted Stock Units (calculated by dividing
the Dividend Equivalent by the price of a single share of Company Stock and
including any fractional share) to the Employee’s RSU account as of the record
date for such dividend or distribution.

ARTICLE II – TERMS OF AWARD

2.1 RSU Award

In consideration of Employee’s agreement to remain in the employment of Company
or its Subsidiaries during the Restriction Period (defined below) and for other
good and valuable consideration, on the date hereof the Company grants to
Employee a RSU Award representing * shares of the Company’s Common Stock,
subject to the terms and conditions set forth in this Agreement and the Plan.
Each RSU shall represent one hypothetical share of Common Stock of the Company.
The RSU Award granted hereunder shall be held in the books and records of the
Company (or its designee) for the Employee’s RSU account. The RSU Award shall be
subject to the restrictions described herein and shall vest as set forth in this
Agreement.

2.2 Restriction Period

(a) No portion of the RSU Award granted hereunder may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of by the Employee until
the RSU Award becomes vested. The period of time between the date hereof and the
date the RSU Award becomes vested (at which time Employee must be employed by
the Company, except as provided in Section 2.4) is referred to herein as the
“Restriction Period.” At the time the RSU Award vests, the RSUs and the DEs
vest. Notwithstanding any other provision, the RSUs and DEs must be vested
before the Company is obligated to issue the shares of Common Stock as described
in Section 3.1.

(b) After three fiscal years following the date the RSU Award was granted, the
RSU Award will vest on the date of the Committee’s certification (as described
below), provided that the Company’s return on total capital (“ROTC”) as reported
in the annual report to shareholders (or other report) for the most recently
completed fiscal year equals or exceeds the sixty-seventh (67%) percentile of
the return on total capital for the peer group companies (as listed in the
Company’s proxy statement) for such third fiscal year (the “performance test”).
(For example, the initial performance test for vesting for the RSU Award granted
in December 2006 will be based on the return on total capital for 2009.)

To facilitate the peer group performance comparison needed to determine whether
the RSU Award vests, the figures for peer group companies return on total
capital will be based upon the twelve-month performance for each company in the
peer group closest to the Company’s fiscal year end, using the most recent
publicly available financial information for such companies.

If the Company meets the performance test described above, all prior non-vested
RSU Awards eligible for vesting will vest on the date of the Committee’s
certification that the Company has met the performance test.

If the Company fails to meet the initial performance test described above, all
prior non-vested RSU Awards eligible for vesting will be subject to the same
performance test following the end of the next two fiscal years. If the Company
fails to meet the performance test by the end of the fifth fiscal year following
the date of the grant, then the RSU Award will be forfeited.

(c) Subject to the provisions of this Agreement, if the Employee’s employment
with the Company is terminated for Cause or voluntary termination, the balance
of the RSU Award, which has not vested by the time of the Employee’s Termination
of Employment, shall be forfeited by the Employee, and ownership transferred
back to the Company.

     
2.3
  Lapse of Restriction Period
 
  The Restriction Period shall lapse when the RSU Award is vested as set forth
in this Agreement.
2.4
  Change of Control; Good Reason

In the event of a Change of Control or a termination of Employee’s employment
for Good Reason (as defined in any employment agreement or related agreement
with the Company), the restrictions in this Agreement will lapse and be removed,
and the RSU Award granted to Employee pursuant to this Agreement will vest as of
the date of such Change in Control or termination for Good Reason.



2.5   Death; Disability

If Employee’s employment with the Company or its Subsidiaries terminates by
reason of Employee’s death or Disability (as defined in any employment agreement
or related agreement with the Company, or in the absence of such agreement in
the Plan) the restrictions imposed upon the RSU Award granted to Employee
pursuant to this Agreement will lapse and be removed, and the RSU Award will
vest as of the last date of Employee’s employment.



2.6   Retirement

RSU Awards, granted to employees participating in the Senior Executive or the
Executive Leadership Compensation Plans (annual bonus plans), who (i) retire
under the Company’s retirement plan, (ii) have worked for the Company for ten
(10) or more years, and (iii) have a combination of age and service with the
Company of seventy five (75) or more, will vest as of the date of Termination of
Employment, provided that the Company has achieved the ROTC performance test
(described in Section 2.2 (b)) herein in at least 3 of the last 5 years before
the year of retirement.

2.7 Adjustments in RSU Award

In the event that the outstanding shares of the Common Stock are changed into or
exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend, or combination of shares, the
Committee or the Company shall make an appropriate and equitable adjustment in
the number and kind of the RSU Award granted hereunder. Such adjustment shall be
made with the intent that after the change or exchange of shares, the Employee’s
proportionate interest shall be maintained as before the occurrence of such
event.

ARTICLE III – ISSUANCE OF COMMON STOCK; SHAREHOLDER RIGHTS

3.1 Conditions to and Issuance of Common Stock

The shares of Common Stock deliverable for the RSU Award, or any part thereof,
may be either previously authorized but unissued shares or issued shares that
have then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company’s obligation to issue or deliver any certificate or
certificates for shares of stock shall be subject to satisfaction of all of the
following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law, or under rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee or the Company shall, in its absolute discretion, deem
necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee or the Company shall, in its absolute
discretion, determine to be necessary or advisable;

(d) The receipt by the Company of full payment for all related taxes. The
Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this RSU Award or the vesting of the RSU Award hereunder. The
Employee may elect to satisfy such withholding tax obligation by having the
Company retain RSUs having a fair market value equal to the Company’s minimum
withholding obligations.

Subject to Section 4.5 below, the Company shall issue to the Employee the number
of shares of Common Stock represented by the number of vested RSUs as soon as
practical following the vesting of same, but in no event later than two and
one-half (2-1/2) months after the calendar year in which the RSUs vests,
provided, however, that if one or more of the conditions set forth in
subsections (a) through (d) of this Section 3.1 have not been satisfied after
such two and one-half month period and the Committee or the Company determines
that further delay would not result in the RSU’s constituting “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), then such distribution may be
further delayed until the satisfaction of such condition or conditions, only for
so long as such delay continues not to result in the RSU’s constituting
“nonqualified deferred compensation” in the determination of the Committee or
the Company. Such issuance of shares of Common Stock constitutes payment of the
vested RSUs and shall satisfy the Company’s obligations under this Agreement.

3.2 Shareholder Rights

During the Restriction Period, the Employee shall not have the rights of a
shareholder with respect to the RSU Award granted hereunder except for the right
to Dividend Equivalents on the RSUs, provided, however, that dividends paid, if
any, with respect to RSUs that have not vested at the time of the dividend
payment, shall be reflected in the books and records of the Company (or its
designee), and shall be subject to the same restrictions that apply to the
corresponding RSUs.

ARTICLE IV – MISCELLANEOUS

4.1 Agreement Subject to Plan

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

4.2 Administration

The Committee or the Company shall have the power to interpret the Plan and this
Agreement and to adopt such procedures for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such procedures. Nothing in this Agreement or the Plan shall be
construed to create or imply any contract or right of continued employment
between the Employee and the Company (or any of its Subsidiaries).

4.3 Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section, either party may
hereafter designate a different address for notices to be given to him. Any
notice that is required to be given to Employee shall, if Employee is then
deceased, be given to Employee’s Beneficiary or personal representative if such
individual has previously informed the Company of his status and address by
written notice under this Section.

4.4 Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

4.5 Code Section 409A

The RSUs and DEs are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and this Agreement shall be
interpreted accordingly. However, if at any time the Committee determines that
the RSUs or DEs may be subject to Section 409A, the Committee or the Company
shall have the right, in its sole discretion, to amend this Agreement as it may
determine is necessary or desirable either for the RSUs and/or and DEs to be
exempt from the application of Section 409A or to satisfy the requirements of
Section 409A. In order to comply with the requirements of Section 409A, the
Committee or the Company may in its sole discretion delay the issuance and
delivery of Common Stock to the Employee (as described in Section 3.1 (e)
herein), if the Employee is a “key employee” (as defined in Section 409A or in
associated regulations), for a period of six (6) months from the date of
separation from service (for example, in the event of a termination of
employment for Good Reason or Retirement (as defined in the Plan and referred to
in Section 2.6 herein)).

4.6 Construction

This Agreement and the Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

Employee Avery Dennison Corporation

     
     *
  By: *
 
   
Address*:
     
     
     
  President and Chief Executive Officer
By: *
—
Secretary

• Refer to attached Award Notice.

AVERY DENNISON CORPORATION
RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and * , an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”

WHEREAS, Company wishes to grant to Employee an Award of restricted stock units
(“RSUs”) with Dividend Equivalents (“DEs”) under the terms of the Employee Stock
Option and Incentive Plan, as amended and restated (“Plan); and

WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer the Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the RSUs with DEs (the “RSU
Award”) provided for herein to Employee as an inducement to remain in the
service of Company or its Subsidiaries and as an incentive for increased efforts
during such service;

WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said RSU Award, as authorized under
the Plan;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:

ARTICLE I – DEFINITIONS

Terms not defined herein shall have the meaning given in the Plan. Whenever the
following terms are used in this Agreement they shall have the meaning specified
below unless the context clearly indicates to the contrary.

1.1 Pronouns

The masculine pronoun shall include the feminine and neuter, and the singular
and plural, where the context so indicates.

1.2 Dividend Equivalents

Whenever dividends are paid or distributions made with respect to the Common
Stock, Employee shall be entitled to dividend equivalents (“Dividend
Equivalents”) (in an amount equal in value to the amount of the dividend paid or
property distributed on a single share of Common Stock multiplied by the number
of Restricted Stock Units in Employee’s RSU account), which Dividend Equivalents
shall be credited as additional Restricted Stock Units (calculated by dividing
the Dividend Equivalent by the price of a single share of Company Stock and,
including any fractional share) to the Employee’s RSU account as of the record
date for such dividend or distribution.

ARTICLE II — TERMS OF AWARD

2.1 RSU Award

In consideration of Employee’s agreement to remain in the employment of Company
or its Subsidiaries during the Restriction Period (defined below) and for other
good and valuable consideration, on the date hereof the Company grants to
Employee a RSU Award representing *            shares of the Company’s Common
Stock, subject to the terms and conditions set forth in this Agreement and the
Plan. Each RSU shall represent one hypothetical share of Common Stock of the
Company. The RSU Award granted hereunder shall be held in [book-entry form in
the books and records] of the Company (or its designee) for the Employee’s RSU
account. The RSU Award shall be subject to the restrictions described herein and
shall vest as set forth in the Award Notice or as set forth in this Agreement.

2.2 Restriction Period

(a) No portion of the RSU Award granted hereunder may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of by the Employee until
the RSU Award becomes vested. The period of time between the date hereof and the
date the RSU Award becomes vested is referred to herein as the “Restriction
Period.” At the time the RSU Award vests, the RSUs and the DEs vest.

(b) Subject to the provisions of this Agreement, if the Employee’s employment
with the Company is terminated for Cause or voluntary termination, the balance
of the RSU Award, which has not vested by the time of the Employee’s Termination
of Employment, shall be forfeited by the Employee, and ownership transferred
back to the Company.

2.3 Lapse of Restriction Period

The Restriction Period shall lapse when the RSU Award is vested as set forth in
the Award Notice ( * years from the date of this Agreement) or as otherwise set
forth in this Agreement.

2.4 Change of Control; Good Reason

In the event of a Change of Control or a termination of Employee’s employment
for Good Reason (as defined in any employment agreement or related agreement
with the Company), the restrictions in this Agreement will lapse and be removed,
and the RSU Award granted to Employee pursuant to this Agreement will vest as of
the date of such Change in Control or termination for Good Reason.

2.5 Death; Disability

If Employee’s employment with the Company or its Subsidiaries terminates by
reason of Employee’s death or Disability (as defined in any employment agreement
or related agreement with the Company, or in the absence of such agreement in
the Plan) the restrictions imposed upon the RSU Award granted to Employee
pursuant to this Agreement will lapse and be removed, and the RSU Award will
vest as of the last date of Employee’s employment.

2.6 Retirement

RSU Awards, granted to employees participating in the Senior Executive or the
Executive Leadership Compensation Plans (annual bonus plans), who (i) retire
under the Company’s retirement plan, (ii) have worked for the Company for ten
(10) or more years, and (iii) have a combination of age and service with the
Company of seventy five (75) or more, will vest as of the date of Termination of
Employment.

2.7 Adjustments in RSU Award

In the event that the outstanding shares of the Common Stock are changed into or
exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend, or combination of shares, the
Committee or the Company shall make an appropriate and equitable adjustment in
the number and kind of the RSU Award granted hereunder. Such adjustment shall be
made with the intent that after the change or exchange of shares, the Employee’s
proportionate interest shall be maintained as before the occurrence of such
event.

ARTICLE III – RSU CERTIFICATES; SHAREHOLDER RIGHTS

3.1 Conditions to and Issuance of Common Stock

The shares of Common Stock deliverable for the RSU Award, or any part thereof,
may be either previously authorized but unissued shares or issued shares that
have then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company’s obligation to issue or deliver any certificate or
certificates for shares of stock shall be subject to satisfaction of all of the
following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law, or under rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee or the Company shall, in its absolute discretion, deem
necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee or the Company shall, in its absolute
discretion, determine to be necessary or advisable;

(d) The receipt by the Company of full payment for all related taxes. The
Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this RSU Award or the vesting of the RSU Award hereunder. The
Employee may elect to satisfy such withholding tax obligation by having the
Company retain RSUs having a fair market value equal to the Company’s minimum
withholding obligations.

Subject to Section 4.5 below, the Company shall issue to the Employee the number
of shares of Common Stock represented by the number of vested RSUs on the first
day of the seventh (7th) calendar month beginning after the month in which the
RSUs vest, except that in the case of Retirement under Section 2.6, the RSUs
shall be paid on the first day of the seventh (7th) calendar month beginning
after the Employee’s Termination of Employment. Such issuance of shares of
Common Stock constitutes payment of the vested RSU and shall satisfy the
Company’s obligations under this Agreement.

3.2 Shareholder Rights

During the Restriction Period, the Employee shall not have the rights of a
shareholder with respect to the RSU Award granted hereunder except for the right
to Dividend Equivalents on the RSU, provided, however, that dividends paid, if
any, with respect to RSUs that have not vested at the time of the dividend
payment, shall be reflected in the books and records of the Company (or its
designee), and shall be subject to the same restrictions that apply to the
corresponding RSUs.

ARTICLE IV – MISCELLANEOUS

4.1 Agreement Subject to Plan

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

4.2 Administration

The Committee or the Company shall have the power to interpret the Plan and this
Agreement and to adopt such procedures for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such procedures. Nothing in this Agreement or the Plan shall be
construed to create or imply any contract or right of continued employment
between the Employee and the Company (or any of its Subsidiaries).

4.3 Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section, either party may
hereafter designate a different address for notices to be given to him. Any
notice that is required to be given to Employee shall, if Employee is then
deceased, be given to Employee’s Beneficiary or personal representative if such
individual has previously informed the Company of his status and address by
written notice under this Section.

4.4 Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

4.5 Code Section 409A

The RSUs are intended to comply in all respects with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and this Agreement
shall be interpreted accordingly. However, if at any time the Committee
determines that the RSUs may not comply with all requirements of Section 409A,
the Committee shall have the right, in its sole discretion, to amend this
Agreement as it may determine is necessary or desirable for the RSUs to satisfy
the requirements of Section 409A.

4.6 Construction

This Agreement and the Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

Employee Avery Dennison Corporation

     
*     
     
     
 

By: *
 
   
Address*:
     
     
     
  President and Chief Executive Officer
By: *
—
Secretary

• Refer to attached Award Notice.

AVERY DENNISON CORPORATION
RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and * , an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”

WHEREAS, Company wishes to grant to Employee an Award of restricted stock units
(“RSUs”) with Dividend Equivalents (“DEs”) under the terms of the Employee Stock
Option and Incentive Plan, as amended and restated (“Plan); and

WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer the Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the RSUs with DEs (the “RSU
Award”) provided for herein to Employee as an inducement to remain in the
service of Company or its Subsidiaries and as an incentive for increased efforts
during such service;

WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said RSU Award, as authorized under
the Plan;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:

ARTICLE I – DEFINITIONS

Terms not defined herein shall have the meaning given in the Plan. Whenever the
following terms are used in this Agreement they shall have the meaning specified
below unless the context clearly indicates to the contrary.

1.1 Pronouns

The masculine pronoun shall include the feminine and neuter, and the singular
and plural, where the context so indicates.



1.2   Dividend Equivalents

Whenever dividends are paid or distributions made with respect to the Common
Stock, Employee shall be entitled to dividend equivalents (“Dividend
Equivalents”) (in an amount equal in value to the amount of the dividend paid or
property distributed on a single share of Common Stock multiplied by the number
of Restricted Stock Units in Employee’s RSU account), which Dividend Equivalents
shall be credited as additional Restricted Stock Units (calculated by dividing
the Dividend Equivalent by the price of a single share of Company Stock and
including any fractional share) to the Employee’s RSU account as of the record
date for such dividend or distribution.

ARTICLE II — TERMS OF AWARD

2.1 RSU Award

In consideration of Employee’s agreement to remain in the employment of Company
or its Subsidiaries during the Restriction Period (defined below) and for other
good and valuable consideration, on the date hereof the Company grants to
Employee a RSU Award representing *            shares of the Company’s Common
Stock, subject to the terms and conditions set forth in this Agreement and the
Plan. Each RSU shall represent one hypothetical share of Common Stock of the
Company. The RSU Award granted hereunder shall be held in [book-entry form in
the books and records] of the Company (or its designee) for the Employee’s RSU
account. The RSU Award shall be subject to the restrictions described herein and
shall vest as set forth in the Award Notice or as set forth in this Agreement.

2.2 Restriction Period

(a) No portion of the RSU Award granted hereunder may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of by the Employee until
the RSU Award becomes vested. The period of time between the date hereof and the
date the RSU Award becomes vested (at which time Employee must be employed by
the Company, except as provided in Section 2.4) is referred to herein as the
“Restriction Period.” At the time the RSU Award vests, the RSUs and the DEs
vest. Notwithstanding any other provision, the RSUs and DEs must be vested
before the Company is obligated to issue the shares of Common Stock as described
in Section 3.1.

(b) Subject to the provisions of this Agreement, if the Employee’s employment
with the Company is terminated for Cause or voluntary termination, the balance
of the RSU Award, which has not vested by the time of the Employee’s Termination
of Employment, shall be forfeited by the Employee, and ownership transferred
back to the Company.

2.3 Lapse of Restriction Period

The Restriction Period shall lapse when the RSU Award is vested as set forth in
the Award Notice ( * years from the date of this Agreement) or as otherwise set
forth in this Agreement.

2.4 Change of Control; Good Reason

In the event of a Change of Control or a termination of Employee’s employment
for Good Reason (as defined in any employment agreement or related agreement
with the Company), the restrictions in this Agreement will lapse and be removed,
and the RSU Award granted to Employee pursuant to this Agreement will vest as of
the date of such Change in Control or termination for Good Reason.

2.5 Death; Disability

If Employee’s employment with the Company or its Subsidiaries terminates by
reason of Employee’s death or Disability (as defined in any employment agreement
or related agreement with the Company, or in the absence of such agreement in
the Plan) the restrictions imposed upon the RSU Award granted to Employee
pursuant to this Agreement will lapse and be removed, and the RSU Award will
vest as of the last date of Employee’s employment.

2.6 Retirement

RSU Awards, granted to employees participating in the Senior Executive or the
Executive Leadership Compensation Plans (annual bonus plans), who (i) retire
under the Company’s retirement plan, (ii) have worked for the Company for ten
(10) or more years, and (iii) have a combination of age and service with the
Company of seventy five (75) or more, will vest as of the date of Termination of
Employment.

2.7 Adjustments in RSU Award

In the event that the outstanding shares of the Common Stock are changed into or
exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend, or combination of shares, the
Committee or the Company shall make an appropriate and equitable adjustment in
the number and kind of the RSU Award granted hereunder. Such adjustment shall be
made with the intent that after the change or exchange of shares, the Employee’s
proportionate interest shall be maintained as before the occurrence of such
event.

ARTICLE III – RSU CERTIFICATES; SHAREHOLDER RIGHTS

3.1 Conditions to and Issuance of Common Stock

The shares of Common Stock deliverable for the RSU Award, or any part thereof,
may be either previously authorized but unissued shares or issued shares that
have then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company’s obligation to issue or deliver any certificate or
certificates for shares of stock shall be subject to satisfaction of all of the
following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law, or under rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee or the Company shall, in its absolute discretion, deem
necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee or the Company shall, in its absolute
discretion, determine to be necessary or advisable;

(d) The receipt by the Company of full payment for all related taxes. The
Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this RSU Award or the vesting of the RSU Award hereunder. The
Employee may elect to satisfy such withholding tax obligation by having the
Company retain RSUs having a fair market value equal to the Company’s minimum
withholding obligations.

Subject to Section 4.5 below, the Company shall issue to the Employee the number
of shares of Common Stock represented by the number of vested RSUs on the first
day of the seventh (7th) calendar month beginning after the month in which the
RSUs vest except that in the case of Retirement under Section 2.6, the RSUs
shall be paid on the first day of the seventh (7th) calendar month beginning
after the Employee’s Termination of Employment. Such issuance of shares of
Common Stock constitutes payment of the vested RSUs and shall satisfy the
Company’s obligations under this Agreement.

3.2 Shareholder Rights

During the Restriction Period, the Employee shall not have the rights of a
shareholder with respect to the RSU Award granted hereunder except for the right
to Dividend Equivalents on the RSU, provided, however, that dividends paid, if
any, with respect to RSUs that have not vested at the time of the dividend
payment, shall be reflected in the books and records of the Company (or its
designee), and shall be subject to the same restrictions that apply to the
corresponding RSUs.

ARTICLE IV – MISCELLANEOUS

4.1 Agreement Subject to Plan

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

4.2 Administration

The Committee or the Company shall have the power to interpret the Plan and this
Agreement and to adopt such procedures for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such procedures. Nothing in this Agreement or the Plan shall be
construed to create or imply any contract or right of continued employment
between the Employee and the Company (or any of its Subsidiaries).

4.3 Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section, either party may
hereafter designate a different address for notices to be given to him. Any
notice that is required to be given to Employee shall, if Employee is then
deceased, be given to Employee’s Beneficiary or personal representative if such
individual has previously informed the Company of his status and address by
written notice under this Section.

4.4 Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

4.5 Code Section 409A

The RSUs are intended to comply in all respects with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and this Agreement
shall be interpreted accordingly. However, if at any time the Committee
determines that the RSUs may not comply with Section 409A, the Committee shall
have the right, in its sole discretion, to amend this Agreement as it may
determine is necessary or desirable for the RSUs to satisfy the requirements of
Section 409A.

4.6 Construction

This Agreement and the Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

Employee Avery Dennison Corporation

     
*     
     
     
 

By: *
 
   
Address*:
     
     
     
  President and Chief Executive Officer
By: *
—
Secretary

• Refer to attached Award Notice.

AVERY DENNISON CORPORATION
PERFORMANCE UNIT AGREEMENT

THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and * , an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”

WHEREAS, Company wishes to grant to Employee an Award of Performance Units
(“PUs”) under the terms of the Employee Stock Option and Incentive Plan, as
amended and restated (“Plan); and

WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer the Plan, or the Company’s Chief Executive Officer (“CEO”), has
determined that it would be to the advantage and best interest of Company and
its shareholders to grant the PUs (the “PU Award”) to Employee as an inducement
to remain in the service of Company or its Subsidiaries and as an incentive for
increased efforts during such service;

WHEREAS, the Committee or the CEO has advised the Company of the PU Award and
instructed that this PU Award be issued;

NOW, THEREFORE, Company and Employee agree as follows:

ARTICLE I – DEFINITIONS

Terms not defined in this Agreement shall have the meaning given in the Plan.

ARTICLE II – TERMS OF AWARD

2.1 PU Award

As of the date of this Agreement, the Company grants to Employee a PU Award
representing * a right to receive shares of the Company’s Common Stock in the
future, assuming that the Company’s results at the end of the performance period
produce 100% of the target performance, subject to the terms and conditions set
forth in this Agreement, the Award Notice and the Plan. Each PU Award represents
one hypothetical share of Common Stock of the Company at 100% target
performance. The PU Award shall be held on the books and records of the Company
(or its designee) for the Employee’s PU account but shall not represent an
equity interest in the Company until such time as actual shares shall be issued
to the Employee. The PU Award shall be earned, vested and paid as set forth in
this Agreement.

2.2 Performance Period

(a) No portion of the PU Award may be sold, transferred, assigned, pledged or
otherwise encumbered by the Employee until the PU Award is earned and the shares
are issued. Employee must be employed by the Company from the date of this
Agreement until the date that the PU Award is earned and vested. The
“Performance Period” shall be January 1, 2008 through December 31, 2010. At the
end of the Performance Period, , the specific number shares of Common Stock to
be issued to the Employee under the PU Award shall be determined based on the
Company’s results during the Performance Period, compared against the
performance metrics (“Metrics”), approved by the Committee (as modified by any
adjustment items approved by the Committee), except as provided in Sections 2.3
through 2.5.

(b) Except as provided in Sections 2.3 through 2.5, the PU Award will be earned
and vested on the date of the Committee’s certification of results in 2011.

The three Metrics are: sales, cumulative economic value added, and relative
total shareholder return. For the peer group performance comparison needed to
determine whether the portion of the PU Award Metric related to total
shareholder return (“TSR”) is earned, the TSR for the S&P 500 Industrials and
Materials subsets will be used.

(c) Subject to the other provisions of this Agreement, if the Employee’s
employment with the Company is terminated, the PU Award, which has not been
earned by the time of the Employee’s Termination of Employment, shall be
forfeited by the Employee.

2.3 Change of Control

In the event of a Change of Control, the PU Award granted to Employee pursuant
to this Agreement will be earned and vested at 100% target performance as of the
date of such Change in Control regardless of the Company’s actual performance.

2.4 Death; Disability

If Employee’s employment with the Company or its Subsidiaries terminates by
reason of Employee’s death or Disability (as defined in the Employee’s
employment agreement or related agreement with the Company, or in the absence of
such agreement in the Plan) the PU Award will be earned and vested based on a
prorated time-based formula starting with the actual month of service completed
by the Employee during the Performance Period divided by the total months in the
original Performance Period (in this case 36) multiplied by the number of shares
in the PU Award assuming 100% target performance.

2.5 Retirement

PU Awards, granted to employees who retire under the Company’s pension plan,
will be earned and vested as of the date of termination based on a prorated
time-based formula starting with the actual month of service completed by the
Employee during the Performance Period divided by the total months in the
original Performance Period (in this case 36) multiplied by the number of shares
in the PU Award assuming 100% target performance.

2.6 Adjustments in PU Award

In the event that the outstanding shares of the Common Stock are changed into or
exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend, combination of shares, or
other similar restructuring, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of shares
represented by the PU Award granted hereunder. Such adjustment shall be made
with the intent that after the change or exchange of shares, the Employee’s
proportionate equity interest in the Company shall be maintained as it was
before the occurrence of such event.

ARTICLE III – ISSUANCE OF COMMON STOCK; SHAREHOLDER RIGHTS

3.1 Conditions to and Issuance of Common Stock

The shares of Common Stock deliverable for the PU Award, or any part thereof,
may be either previously authorized but unissued shares or issued shares that
have then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any shares
of stock for any PU Award prior to fulfillment of all of the following
conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law, or under rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee or the Company shall, in its absolute discretion, deem
necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee or the Company shall, in its absolute
discretion, determine to be necessary or advisable;

(d) The receipt by the Company of full payment or withholding for all related
taxes. The Employee shall be liable for any and all taxes, including withholding
taxes, arising out of this PU Award or the vesting of the PU Award hereunder.
The Company or the Employee may elect to satisfy such withholding tax obligation
by having the Company retain PUs having a fair market value equal to the
Company’s minimum withholding obligations.

(e) Subject to Section 4.4 below, the Company shall issue via electronic
transfer to the Employee’s brokerage account the number of shares of Common
Stock that are earned as determined under Article II on the first day of the
seventh (7th) calendar month beginning after the month in which the PUs are
earned and vested under the terms of this Agreement, except that in the case of
Retirement under Section 2.5, the PUs shall be paid on the first day of the
seventh (7th) calendar month beginning after the Employee’s Termination of
Employment. Delivery of these shares of Common Stock shall satisfy the Company’s
obligations under this Agreement.

(f) The Employee shall establish an equity account with a broker designated by
the Company (currently Charles Schwab) so that the net shares from vested PUs
(after withholding for applicable taxes) may be electronically transferred to
the Employee’s account.

3.2 Shareholder Rights

The Employee shall have no rights as a shareholder of the Company with respect
to this PU Award until shares are issued to the Employee and the Employee shall
be no more than an unsecured general creditor of the Company with no special or
prior right to any assets of the Company for payment of any obligations
hereunder.

ARTICLE IV – MISCELLANEOUS

4.1 Agreement Subject to Plan

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

4.2 Administration

The Committee or the Company shall have the power to interpret the Plan and this
Agreement and to adopt such procedures for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, modify
or revoke any such procedures. Nothing in this Agreement or the Plan shall be
construed to create or imply any contract or right of continued employment
between the Employee and the Company (or any of its Subsidiaries).

4.3 Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section, either party may
hereafter designate a different address for notices to be given. Any notice that
is required to be given to Employee shall, if Employee is then deceased, be
given to Employee’s Beneficiary or personal representative if such individual
has previously informed the Company of his status and address by written notice
under this Section.

4.4 Code Section 409A

The PU Awards granted hereunder are intended to comply in all respects with
Section 409A of the Internal Revenue Code of 1986, as amended, (“Section 409A”)
and this Agreement shall be interpreted accordingly. However, if at any time the
Committee or the Company determines that the PUs may be subject to Section 409A,
the Committee or the Company shall have the right, in its sole discretion, to
amend this Agreement as it may determine is necessary or desirable for the PUs
to satisfy the requirements of Section 409A.

4.5 Construction

This Agreement, the Award Notice and the Plan and all actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws. Titles are
provided in this Agreement for convenience only and shall not serve as a basis
for interpretation or construction of this Agreement.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties.

Employee Avery Dennison Corporation

     
*     
     
     
 

By: *
 
   
Address*:
     
     
     
  President and Chief Executive Officer
By: *
—
Secretary

• Refer to attached Award Notice.







* Refer to attached Award Notice







